Citation Nr: 1146059	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-38 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to March 1972.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied service connection for PTSD.  

In June 2010, the appellant testified before a Decision Review Officer (DRO) and in September 2011, he testified at a Board videoconference hearing.  

At the September 2011 Board hearing, the appellant's representative indicated that the appellant had been diagnosed as having bipolar disorder and clarified that his claim of service connection for a psychiatric disability included bipolar disorder, as well as PTSD.  The Board has therefore recharacterized the issue on appeal as set forth on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record). 

For the reasons discussed below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a statutory duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from VA health care facilities.  38 C.F.R. § 3.159(c) (2011).  This duty also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include private or state medical providers.  38 C.F.R. § 3.159(c)(1),(2) (2011).  In either case, it is the obligation of the claimant to cooperate fully with VA's efforts to obtain such records, including providing enough information to identify and locate the records and authorizing the release of such records in a form acceptable to the custodian.  Id.  

In this case, the record on appeal currently contains clinical records from the Las Vegas VA Medical Center (VAMC), dated from January 2009 to October 2010.  These records show treatment for multiple health complaints, including bipolar disorder and PTSD.  At his September 2011 Board hearing, the appellant indicated that he continues to receive treatment at the Las Vegas VAMC.  To ensure the record on appeal is complete, additional development action by the RO is therefore necessary in accordance with 38 C.F.R. § 3.159(c)(2).  

Additionally, the record on appeal indicates that the appellant has a history of multiple periods of incarceration since his separation from service and was most recently released in 2007, by his own report.  At his June 2010 DRO hearing, the appellant indicated that he had received psychiatric treatment during his multiple periods of incarceration.  Because any such records would be relevant to the appellant's claim of service connection for a psychiatric disability, on remand, the RO should make reasonable efforts to obtain them in accordance with 38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Las Vegas (VAMC) or other appropriate repository of records and obtain clinical records pertaining to the appellant for the period from July 2010 to the present.

2.  After obtaining the necessary information and authorization from the appellant, the RO should obtain copies of treatment records pertaining to appellant during all periods of post-service incarceration since his separation from active service.  

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The case should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


